Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 1 of 12

                                                                            Service of Process
                                                                            Transmittal
                                                                            01/25/2021
                                                                            CT Log Number 538937940
      TO:     Angelica Griego
              Ross Stores, Inc.
              5130 Hacienda Dr
              Dublin, CA 94568-7635

      RE:     Process Served in Florida

      FOR:    Ross Dress for Less, Inc. (Domestic State: VA)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                  MARIA VARGAS, ETC., PLTF. vs. ROSS DRESS FOR LESS, INC., ETC., DFT.
      DOCUMENT(S) SERVED:               -
      COURT/AGENCY:                     None Specified
                                        Case # CACE21001463
      ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:         By Process Server on 01/25/2021 at 03:36
      JURISDICTION SERVED :             Florida
      APPEARANCE OR ANSWER DUE:         None Specified
      ATTORNEY(S) / SENDER(S):          None Specified
      ACTION ITEMS:                     CT has retained the current log, Retain Date: 01/25/2021, Expected Purge Date:
                                        01/30/2021

                                        Image SOP

                                        Email Notification, Angelica Griego angelica.griego@ros.com

                                        Email Notification, Daphne Broadnax Daphne.Broadnax@ros.com

                                        Email Notification, Taiala Puamau taiala.puamau@ros.com

                                        Email Notification, Sarah Fernandez Sarah.Fernandez@ros.com

                                        Email Notification, Mary Cheng mary.cheng@ros.com

                                        Email Notification, Annette Wynter annette.wynter@ros.com

                                        Email Notification, Morgan Davis Morgan.Davis@ros.com

                                        Email Notification, Pamela Hyrn pamela.hyrn@ros.com

      REGISTERED AGENT ADDRESS:         C T Corporation System
                                        1200 South Pine Island Road
                                        Plantation, FL 33324
                                        866-665-5799
                                        SouthTeam2@wolterskluwer.com




                                                                            Page 1 of 2 / GS
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 2 of 12

                                                                                                          Service of Process
                                                                                                          Transmittal
                                                                                                          01/25/2021
                                                                                                          CT Log Number 538937940
      TO:         Angelica Griego
                  Ross Stores, Inc.
                  5130 Hacienda Dr
                  Dublin, CA 94568-7635

      RE:         Process Served in Florida

      FOR:        Ross Dress for Less, Inc. (Domestic State: VA)




      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                          Page 2 of 2 / GS
  Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 3 of 12


                                                                 Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Mon, Jan 25, 2021

Server Name:              Anjelica Fiol




Entity Served             ROSS DRESS FOR LESS INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               CACE21-1463(21)

J urisdiction             FL




   0 1 1 0 P 1 1 01 1 H 11 1 1 0
  Case 0:21-cv-60432-RAR
                L? 4
                         Documentcase
                                  1-1 Number:
                                       Entered on FLSD Docket 02/24/2021
                                               CACE-21-001463  Division: 21Page 4 of 12
Filing #.120049542 E-Filed 01/22/2021 09:22:32 AM



                             IN- THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                   114 AND FOR BROWARD COUNTY,FLORIDA

        MARIA VARGAS,an individual,                                   CASE NO.:

                Plaintiff;

        VS.
                                                                        DATE.V16
                                                                               (21 T
        ROSS DRESS FOR LESS,INC., a
        Foreign Profit Corporation,                                    I NITIALS


                        Defendant

                                                   SUMMONS
        THE STATE OF FLORIDA

        To Each Sheriffof Said State:

                YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the

        Complaint or Petition in this action on Defendant: ROSS DRESS FOR LESS,INC.,

        By Serving:                           CT Corporation System
                                              1200 South Pine Island Road
                                              Plantation, Fl. 33324

         Each Defendant is required to serve written defenses to the Complaint or Petition on:

        Michael Cecere, Esquire
        CECERE SANTANA,P.A.
        Florida Bar No.0232970
        8211 West Broward Boulevard, Ste. 460
        Plantation, FL 33324
       (954)653-9969
        mcecere@csclawpa.com;jneiraAcsclawpa.com

        Plaintiff's attorney, within 20 days after service of this Summons on that Defendant, exclusive of
        the day of service, and to file the original of the defenses with the Clerk of this Court either
        before service on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a
        default will be entered against that Defendant for the relief demanded in the Complaint or
        Petition.

        DATED ON               JAN 22 2021                CLERK OF THE COURT:


                                                          BY:
                                                                      As Deputy Clerk

               q6                                                                       BRENDA D. F RMAN

          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/22/2021 09:22:29 AM.****
  Case 0:21-cv-60432-RAR Document
                            ,     1-1 Number:
                                case   Entered on FLSD Docket 02/24/2021
                                               CACE-21-001463  Division: 21Page 5 of 12
Filing # 120049542 E-Filed 01/22/2021 09:22:32 AM


                      IN THE CIRCUIT COURT OF THE 17rH JUDICIAL CIRCUIT
                           IN AND FOR BROWARD COUNTY,FLORIDA

        MARIA VARGAS,an individual,                              CASE NO.:

              Plaintiff,

        VS.


        ROSS DRESS FOR LESS,INC., a
        Foreign Profit Corporation,

                      Defendant.

                                              COMPLAINT

               COMES-NOW,Plaintiff; MARIA VARGAS, an individual (hereinafter "Plaintiff'),

        sues Defendant, ROSS DRESS FOR LESS, INC. (hereinafter "Defendant"), and alleges as

        follows:

               1.     This is an action for damages that exceed the sum of Thirty Thousand

        ($30,000.00) Dollars, exclusive of interest and costs.

               2.     Plaintiff MARIA VARGAS is an individual, sui juris, who at all times

         material resided in Broward County, Florida.

               3.     At all times material, Defendant ROSS DRESS FOR LESS,INC., is licensed

         and authorized to do business within the county of Broward, state of Florida, and

         operated, conducted, engaged in, or carried on a business venture within the state,

         located a store at 11150 Pines Boulevard,Pembroke Pines,Broward County, Florida.

               4.     All conditions precedent to instituting this complaint have been met.

               5.     On or about December 15, 2017, Plaintiff MARIA VARGAS was shopping at

        the premises of the Defendant at 11530 Pines Boulevard, Pembroke Pines, Broward

        County, Florida.




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 01/22/2021 09:22:29 AM.****
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 6 of 12




            6.      At that time and place, Plaintiff, MARIA VARGAS was walking at or near

     the section of the store where the picture frames were on display.

            7.      Suddenly and without warning, Plaintiff MARIA VARGAS was struck by

     two large picture frames that fell off the top shelf.

            8.      As a result thereof, Plaintiff MARIA VARGAS's sustained personal injuries.

            9.      Defendant owned, operated, maintained, and/or controlled the location

      where Plaintiff was injured.

            10.     Defendant, by and through its agents and/or employees, owed a non-

      delegable duty to persons,such as Plaintiff to:

                    a.     Use reasonable care in maintaining their premises in a safe condition;

                    b.     Use reasonable care in installing and placing picture frames so they

                    do not fall and strike customers;

                    c.     Warn of the existence of dangerous conditions in the store which they

                    had or should have had greater knowledge than that of Plaintiff;

                    d.     Protect Plaintiff from foreseeable risks of harm;

                    e.     Make reasonable inspections of the area which would have

                    revealed a dangerous condition, i.e., improperly installed/placed picture

                    frames; and

                    f.     Maintain proper procedures for inspection and maintenance of the

                    area where plaintiff was injured;

             11.    Defendant, by and through its agents and/or employees, breached their non-

      delegable duty to persons,such as Plaintiff, by:

                    a.     Failing to use reasonable care in maintaining their premises in a safe
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 7 of 12




      •      condition;

                    b.     Failing to use reasonable care in installing and placing picture frames

                    so they do not become dislodged and strike customers;

                    c.     Failing to warn of the existence of dangerous conditions in the store

                    which they had or should have had greater knowledge than that of Plaintiff;

      •             d.     Failing to protect Plaintiff from foreseeable risks of harm;

                    e.     Failing to make reasonable inspections of the area which would

                    have revealed a dangerous condition, i.e., improperly installed/displayed

                    picture frames; and

                    f.     Failing to maintain proper procedures for inspection and

                    maintenance of the area where plaintiff was injured;

             12.    As a result of the actions or inactions of the Defendant, its agents and/or

      employees, Plaintiff MARIA VARGAS suffered bodily injuries, and resulting pain and

      suffering, disability, disfigurement, loss of capacity for the enjoyment of life,

      inconvenience, medical and nursing care and treatment, physical handicap, rehabilitation

      expense, loss of insurability, loss of fringe benefits, aggravation of a pre-existing

      condition, loss of wages and the injuries and losses are permanent or non-permanent, and

      Plaintiff will continue to suffer the losses and impairment in the future.

             WHEREFORE, Plaintiff, MARIA VARGAS, demands judgment for damages

      against Defendant ROSS DRESS FOR LESS,INC., plus costs.
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 8 of 12




                                          TRIAL BY JURY

           Plaintiff demands trial by jury on all issues so triable as of right.


                                               CECERE SANTANA,P.A.
                                               Counselfor Plaintiff(s)
                                               8211 W.Broward Blvd.,Suite 460
                                               Plantation, PL 33324
                                               Telephone: (954)653-9969
                                               Facsimile:     (954)653-9979
                                               mcecere@csclawpa.com
                                               jneira@csclawpa.com

                                               By:    /s/ AgchaeLCecefv
                                                       Michael Cecere, Esq.
                                                      FL Bar No.: 0232970
Filing Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 9 of 12
       # 120509288   E-Filed 01/29/2021 03:22:54 PM


        96978-7
                           IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA

         MARIA VARGAS, an individual,                     CIRCUIT CIVIL DIVISION

               Plaintiff                                  CASE NO. CACE-21-001463 (21)

         vs.

         ROSS DRESS FOR LESS, INC,, a
         Foreign Profit Corporation

            Defendant
         ____________________________/

                                        NOTICE OF APPEARANCE

                  PLEASE take notice that Jason A. Glusman, Esquire of the law firm of WICKER SMITH

        O'HARA MCCOY & FORD, P.A., enters an appearance in the above-styled case on behalf of

        ROSS DRESS FOR LESS, INC.

                WE HEREBY CERTIFY that a copy hereof has been electronically served via Florida
        ePortal to: Michael Cecere, Esquire, mcecere@csclawpa.com; jneira@csclawpa.com; on this 29th
        day of January, 2021.

                                                   /s/ Jason A. Glusman
                                                   Jason A. Glusman, Esquire
                                                   Florida Bar No. 0419400
                                                   WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                                   Attorneys for Ross Dress for Less, Inc.
                                                   515 E. Las Olas Boulevard
                                                   SunTrust Center, Suite 1400
                                                   Ft. Lauderdale, FL 33301
                                                   Phone: (954) 847-4800
                                                   Fax: (954) 760-9353
                                                   ftlcrtpleadings@wickersmith.com
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 10 of 12
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 11 of 12
Case 0:21-cv-60432-RAR Document 1-1 Entered on FLSD Docket 02/24/2021 Page 12 of 12
